DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 10/30/20. 
There are a total of 43 claims pending in this application; of the original 43 claims, claims 1-2, 4-5, 7, 11-12, 15, 17, 19, 21-22, 29-37, and 41-43 have been amended; no claims have been canceled; no claims have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,430,210. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe similar subject matter according to the table below. Only one claim is shown for illustrative purposes.

Instant Application
10,430,210
35. A system, comprising: 

a processor; 

a direct memory access (DMA) controller coupled to the processor; and 

a buffer coupled to the DMA controller and configured to be accessed by the DMA controller during a DMA transfer between the DMA controller and a state 


a processor;

a direct memory access (DMA) controller coupled to the processor; 

a buffer coupled to the DMA controller and configured to be accessed by the DMA controller, wherein the DMA controller performs a DMA transfer with a 

a second state machine engine comprising a second buffer, wherein the first state machine engine and the second state machine engine are configured to provide a respective count of the number of bytes in their respective buffer to the DMA controller as byte counts.
wherein the DMA controller is configured to read the byte counts, determine the greatest number of bytes contained in any of the buffers of the first state machine and the second state machine as a greatest number of bytes value, round the greatest number of bytes value up to a nearest 8-bvte burst boundary as a final number of bytes value, and set the DMA operation to read that final
number of bytes value from the buffers of the first state machine engine and the second state machine engine.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140025905) in view of Fiacco et al. (US 5,659,720).
	
	As to claim 1 Brown teaches:

an instruction buffer, (Fig 9 element 133)

wherein the instruction buffer is configured to store instructions related to at least a portion of a data stream to be analyzed by a finite state machine lattice, (Fig 9 element 30 and [0082])

wherein the finite state machine lattice comprises configurable elements configured to analyze the at least a portion of a data stream ([0033-0034], [0046-0047], [0081]) and to selectively output a result of the analysis, ([0036], [0043-0044], [0047]) Brown does not explicitly teach “wherein the instruction buffer is configured to receive the instructions as part of a direct memory access (DMA) transfer” Fiacco teaches:

wherein the instruction buffer is configured to receive the instructions as part of a direct memory access (DMA) transfer to the device. (col 4 lines 64-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown and Fiacco. The motivation would have been to improve system efficiency by offloading the instruction reads from the CPU to the DMA controller.

As to claim 11 Brown teaches:

an input buffer, (Fig 9 element 132)

wherein the input buffer is configured to store at least a portion of a data stream to be analyzed by a finite state machine lattice, (Fig 9 element 30 half-lattice 0 and [0082])

wherein the finite state machine lattice comprises configurable elements configured to analyze the at least a portion of a data stream ([0033-0034], [0046-0047], [0081]) and to selectively output a result of the analysis, ([0036], [0043-0044], [0047]) Brown does not explicitly teach “wherein the input buffer is configured to receive the at least a Fiacco teaches:

wherein the input buffer is configured to receive the at least a portion of a data stream as part of a direct memory access (DMA) transfer. (col 4 lines 64-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown and Fiacco. The motivation would have been to improve system efficiency by offloading the instruction reads from the CPU to the DMA controller.

	As to claim 2 Brown teaches:

wherein the instruction buffer is configured to store instructions related to setting up the finite state machine lattice. ([0082], [0092])

	As to claim 3 Brown teaches:

wherein the instruction buffer is configured to store the instructions as variable length values ([0082], [0084])

	As to claim 4 Brown teaches:

wherein the instruction buffer is configured to transmit the instructions to portions of the device corresponding to the respective instructions. ([0082], [0093], [0106], [0111])

	As to claim 5 Brown teaches:

comprising a lattice control system, wherein the instruction buffer is configured to transmit the instructions to the lattice control system to program the finite state machine lattice. ([0036-0037], [0049-0051] and [0056] describe a lattice control system that programs the FSM lattice(s))

As to claim 6 Brown teaches:

wherein the instruction buffer is configured to receive the instructions across a DDR3 bus interface or a DDR4 bus interface. ([0081])

As to claims 7 Brown teaches:

comprising a state machine engine as the device (Fig 9 and [0015], [0081] figure 9 is a state machine engine)

As to claim 8 Brown teaches:

wherein the state machine engine is configured to accept writes to a fixed address on a DDR bus ([0079], [0081] data is loaded (writes accepted) into the SME to the register (fixed address) via the DDR3 bus) and place the instructions into a proper location in the instruction buffer. ([0079], [0082] load and/or map the bits values (instructions) into the registers (proper location) in the other hardware elements).

As to Claim 9 Brown teaches:

wherein the state machine engine is configured to utilize a pointer to determine which byte in the instruction buffer to read from when emptying the instruction buffer ([0082] identify portions of data blocks (byte) to receive (read) from instruction buffer 133 when emptying the other buffers (instruction buffer)) and determine which byte in the instruction buffer to write to when filling the instruction buffer. ([0082]) identify portions of data blocks (byte) in instruction buffer 133 that provides data when filling the other buffer)

	As to claims 10 and 20 (using claim 10 as the exemplary claim), Fiacco teaches:

comprising a DMA controller, wherein the DMA controller is separate from and coupled to the state machine engine. (Fig 1 and claim 19) 

	As to claim 12 Brown teaches:

wherein the input buffer comprises a first portion and a second portion, wherein the first portion corresponds to a first half-lattice of the finite state machine lattice comprising a first set of configurable elements of the configurable elements, wherein the second portion corresponds to a second half-lattice of the finite state machine lattice comprising a second set of configurable elements of the configurable elements ([0081-0082])

	As to claim 13 Brown teaches:

wherein the input buffer is configured to read out the portion of the data stream in a different order than an order in which the portion of the data stream was received ([0030])

As to claim 14 Brown teaches:

wherein the input buffer is configured to read out the portion of the data stream in an interleaved manner as interleaved data ([0028-0030] the input data received at the interface buffer (input buffer) is used to process and analyze input data of the data stream in parallel (interleaved data))

	As to claim 15 Brown teaches:

comprising a bus interface, wherein the input buffer is configured to transmit the interleaved data to the finite state machine lattice. ([0081], [0093])

	As to claim 16 Brown teaches:

wherein the input buffer is configured to receive the portion of the data stream from a DDR3 bus interface or DDR4 bus interface. ([0081])

	As to claim 17 Brown teaches:

comprising a state machine engine as the device. (Fig 9 and [0015], [0081] figure 9 is a state machine engine)

	As to claim 18 Brown teaches:

wherein the state machine engine is configured to accept writes to a fixed address on a DDR bus ([0079], [0081] data is loaded (writes accepted) into the SME to the register (fixed address) via the DDR3 bus) and place the at least a portion of a data stream into a proper location in the input buffer. ([0079], [0082] load and/or map the bits values (instructions) into the registers (proper location) in the other hardware elements).

	As to claim 19 Brown teaches:

wherein the state machine engine is configured to accept writes to a second fixed address on the DDR bus ([0079], [0081] the images loaded (accept writes) into the FSM lattice (state machine engine) to the registers (second fixed address) via the DDR3 bus) and place at least a second portion of a data stream into a second proper location in the input buffer, ([0079] load and/or map the bits values (instructions) into the registers (second proper location) in the other hardware elements (input buffer))

wherein the first proper location corresponds to the finite state machine lattice ([0078] (first proper location) are mapped to the FSM (a first finite state machine) lattice of the state machine engine)

wherein the second proper location corresponds to a second finite state machine lattice ([0078)] the specific locations (second proper location) are mapped to the FSM lattices (a second finite state machine lattice – fig 9 element 30 half-lattice 1) of the state machine engine) 

wherein the second finite state machine lattice corresponds to a second set of configurable elements ([0081] each half lattice (second portion) of the two half lattices (second half-lattice) of an FSM includes a number of arranged state machine engines (configurable elements)) configured to analyze the at least a second portion of a data stream and to selectively output the result of the analysis. ([0036], [0043-0044], [0047])

	As to claim 30 Brown teaches:

a buffer (Fig 1 elements 132-133, 152, 154, 156, 158) 

wherein the device comprises a finite state machine lattice, wherein the finite state machine lattice comprises configurable elements configured to analyze at least a portion of a data stream ([0033-0034], [0046-0047], [0081]) and to selectively output the result of the analysis, ([0036], [0043-0044], [0047]) 

wherein the buffer is configured to store at least one of an instruction or a data related to the data stream. ([0082]) Brown does not explicitly teach “…configured to be accessed by a direct memory access (DMA) controller during DMA transfer between the DMA controller and the device.” Fiacco teaches:

…configured to be accessed by a direct memory access (DMA) controller during DMA transfer between the DMA controller and the device (col 4 lines 64-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown and Fiacco. The motivation would 

	As to claim 31 Brown teaches:

wherein the buffer includes an instruction buffer configured to store an instruction related to the at least a portion of a data stream to be analyzed by the finite state machine lattice. ([0082])

	As to claim 32 Brown teaches:

wherein the buffer includes an input buffer configured to store the at least a portion of a data stream to be analyzed by the finite state machine lattice. ([0082])

	As to claim 33 Brown teaches:

wherein the buffer includes an event buffer configured to store a search result related to the at least a portion of a data stream analyzed by the finite state machine lattice. ([0085], [0091] search results (analysis) are stored)

	As to claim 34 Brown teaches:

Comprising a state machine engine as the device. (Fig 9 and [0015], [0081] figure 9 is a state machine engine)

	As to claim 35 Brown teaches:

a processor; (Fig 1 element 12 and [0025-0026])

a buffer (Fig 9 elements 132-133, 152, 154, 156, 158)

(Fig 1 element 14) comprising the buffer and a finite state machine lattice, (Fig 9 element 30 first half-lattice 0) wherein the finite state machine lattice comprises configurable elements configured to analyze the at least a portion of a data stream ([0033-0034], [0046-0047], [0081]) and to selectively output a result of the analysis, ([0036], [0043-0044], [0047])

wherein the buffer is configured to store at least one of an instruction or a data related to the data stream. ([0082]) Brown doesn’t explicitly teach: the buffer is… coupled to the DMA controller and configured to be accessed by the DMA controller during a DMA transfer between the DMA controller and a finite state machine lattice; a direct memory access (DMA) controller coupled to the processor;” Fiacco teaches:

the buffer is… coupled to the DMA controller and configured to be accessed by the DMA controller during a DMA transfer between the DMA controller and a finite state machine lattice (col3 lines 8-14 and col 4 lines 64-67 teaches a state machine using a buffer for a DMA transfer)

a direct memory access (DMA) controller coupled to the processor; (col 3 lines 8-14 and col 4 lines 64-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown and Fiacco. The motivation would have been to improve system efficiency by offloading the instruction reads from the CPU to the DMA controller.

	As to claim 36 Brown teaches:

wherein the state machine engine comprises: 

a second finite state machine lattice, wherein the second finite state machine lattice corresponds to a second set of configurable elements of the state machine engine ([0081] each half lattice (second portion) of the two half lattices (second half-lattice) of an FSM includes a number of arranged state machine engines (configurable elements)) configured to analyze the at least a second portion of a data stream and to selectively output the result of the analysis. ([0036], [0043-0044], [0047])

	As to claim 37 Brown teaches:

wherein the buffer includes an input buffer (Fig 1 elements 132) configured to store the at least a portion of a data stream to be analyzed by the finite state machine lattice and the at least a second portion of a data stream to be analyzed by the second finite state machine lattice, [0082])
wherein the state machine engine is configured to accept writes to a fixed address on a DDR bus ([0079], [0081] data is loaded (writes accepted) into the SME to the register (fixed address) via the DDR3 bus) and place the at least a portion of a data stream into a proper location in the input buffer. ([0079], [0082] load and/or map the bits values (instructions) into the registers (proper location) in the other hardware elements).

	As to claim 38 Brown teaches:

wherein the state machine engine is configured to accept writes to a second fixed address on the DDR bus ([0079], [0081] the images loaded (accept writes) into the FSM lattice (state machine engine) to the registers (second fixed address) via the DDR3 bus) and place at least a second portion of a data stream into a second proper location in the input buffer, , ([0079] load and/or map the bits values (instructions) into the registers (second proper location) in the other hardware elements (input buffer))

wherein the first proper location corresponds to the first finite state machine lattice of the state machine engine, ([0078] (first proper location) are mapped to the FSM (a first finite state machine) lattice of the state machine engine)

([0078)] the specific locations (second proper location) are mapped to the FSM lattices (a second finite state machine lattice) of the state machine engine)

	As to claim 39 Brown teaches:

wherein the buffer includes an input buffer configured to be divided into pieces that correspond to the first finite state machine lattice and the second finite state machine lattice, respectively. ([0081-0082])

	As to claim 40 Brown teaches:

wherein the input buffer is configured to store the at least a portion of a data stream in a first piece of the input buffer and to store the at least a second portion of a data stream in a second piece of the input buffer. ([0082] data is stored in each of the data input buffers 132 therefore pieces of the input data are stored in each)

	As to claim 41 Brown teaches:

comprising a second state machine engine comprising a second buffer, ([0081] the each lattice may comprise multiple (24K) state machine engines all of which have the buffers of figure 9) wherein the state machine engine and the second state machine engine are configured to provide a respective count of the number of bytes in their respective buffer to the DMA controller. ([0111]] and claims 13 and 19)

Claims 21-22, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140025905) in view of Liu et al. (US 20110080913).

	As to claim 21 Brown teaches:

an output buffer, ([0089])

wherein the output buffer is configured to store data related to at least a portion of a data stream analyzed by a finite state machine lattice, ([0089])

wherein the finite state machine lattice comprises configurable elements configured to analyze the at least a portion of a data stream ([0033-0034], [0046-0047], [0081]) and to selectively output a result of the analysis, ([0036], [0043-0044], [0047]) Brown does not explicitly teach “wherein the output buffer is configured to transmit the data as part of a direct memory access (DMA) transfer from the device” Liu teaches:

wherein the output buffer is configured to transmit the data as part of a direct memory access (DMA) transfer from the device. ([0027] the examiner interprets the DMA engine as a state machine engine)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown and Liu. The motivation would have been to improve system efficiency by offloading the data outputting from the CPU to the DMA controller.

	As to claim 22 Brown teaches:

wherein the output buffer comprises a restore buffer configured to store state vector data related to a state of the finite state machine lattice subsequent to the analysis of the at least a portion of a data stream. ([0085]).

As to claim 25 Brown teaches:

wherein the output buffer comprises an event buffer configured to store an event vector indicative of at least one search result as the result of the analysis. ([0058], [0085] the output buffer includes store a compressed history of past events (event buffer) configured to store an event memory vector associated with a new data set, such as a search term, as the result of the analysis)

As to claim 26 Brown teaches:

wherein the event buffer is configured to append dummy bits to the event vector to generate an adjusted event vector ([0090-0098] the buffer pads bytes by inserting data between the data segment to reconfigure the state vector)

	As to claim 29 Brown teaches:

comprising a state machine engine as the device ([0085])

Claims 23-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140025905) in view of Liu et al. (US 20110080913) and further in view of Kallat et al. (US 6584513).

	As to claim 23 Brown and Liu teach all of the limitations of claim 22 as above. Brown further teaches:

wherein the restore buffer is configured to transmit the state vector data ([0086], [0092]) Brown and Liu don’t explicitly teach: “as part of a direct memory access (DMA) transfer” Kallat teaches:

as part of a direct memory access (DMA) transfer (the state machine transfers the 8-byte vector (state vector data) via the DMA transmitter (a direct memory access (DMA) transfer); Cols 17 line 61 – col 18 line 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown, Liu and Kallat. The further motivation would have been to provide automatic detection of the presence of messages needing to be sent by the DMA controller.

As to claim 24 Kallat teaches:

comprising a register configured to store a count related to a number of bits of state vector data to facilitate the DMA transfer. (Col 21 Line 44 to Col 22 Lines 59 a memory address register is used to store a count related to an 8-byte vector (number of bits of state vector data) to transmit data via the DMA transmitter)

As to claim 27 Kallat teaches:

wherein the event buffer is configured to transmit the event vector as part of a direct memory access (DMA) transfer (Col 18, L 23-37 the event buffer is used to transmit the vector with destination director (event vector) via the direct memory access (DMA) transmitter (transfer)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown, Liu and Kallat. The further motivation would have been to provide automatic detection of the presence of messages needing to be sent by the DMA controller.

As to claim 28 Kallat teaches:

comprising a register configured to store a count related to a number of bits of the event vector to facilitate the DMA transfer. (Col 21 Line 44 to Col 22 Lines 59 a memory address register is used to store a count related to an 8-byte vector (number of bits of state vector data) to transmit data via the DMA transmitter)

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140025905) in view of Fiacco et al. (US 5,659,720) and further in view of Fair et al. (US 7,698,506).

As to claim 42, Brown and Fiacco teach all of the limitations of claim 41 as above. Brown and Fiacco don’t explicitly teach: “wherein the state machine engine and the second state machine engine are configured to output all zeroes as end padding zero data for any subsequent DDR DMA read cycles when the buffer of the first state machine engine or the buffer of the second state machine engine is empty.” Fair teaches:

wherein the state machine engine and the second state machine engine are configured to output all zeroes as end padding zero data for any subsequent DDR DMA read cycles when the buffer of the first state machine engine or the buffer of the second state machine engine is empty. (col 8 lines 23-48)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Brown, Fiacco and Fair. The further motivation would have been to allow for easier system design by padding an incomplete (less than required byte size boundary) buffer to be full size so extra logic won’t be needed to determine a variable buffer length payload. 

	As to claim 43 Fair teaches:

wherein the DMA controller is configured to recognize and separate the end padding zero data received from the state machine engine or the second state machine engine (col 8 lines 23-48)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on page 12-14) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “the instruction buffer is configured to receive the instructions as part of a DMA transfer to the device (i.e., the DMA transfer in independent claim 1 is directed to instructions being transmitted to the device 
The examiner respectfully disagrees. The applicant’s arguments appear to be focused on the buffer location as contained in the device and therefore whether the DMA operations are internal to the device or between the device and an external component. The examiner has defined the device in the current action as comprising the components cited above relative to figure nine of Brown which includes the claimed state machine lattice and instruction buffer. Fiacco, which was cited for teaching the claimed DMA operation between the timer array 200 which is a part of the RAM 104 and the state machine 102. RAM 104 is separate element from the state machine 102. The examiner interprets the separateness of the RAM and the state machine as meaning that the DMA operations are between the state machine and an external device thus teaching this portion of claim 1 as amended. 
In response to applicant’s arguments (on page 14-15) with regard to the independent claim(s) 11 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “the input buffer is configured to receive the instructions as part of a DMA transfer to the device (i.e., the DMA transfer in independent claim 11 is directed to a data stream being transmitted to the device”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant’s arguments appear to be focused on the buffer location as contained in the device and therefore whether or not the DMA operations are internal to the device or between the device and an external component. The examiner has defined the device in the current action as comprising the components cited above relative to figure nine of Brown which includes the claimed state machine lattice and instruction buffer. Fiacco, was cited for teaching the claimed DMA operation between the timer array 200 which is a part of the RAM 104 and the state machine102. RAM 104 is separate element from the state machine 102. The examiner interprets the separateness of the RAM and the state machine as meaning that the DMA operations are between the state machine and an external device thus teaching this portion of claim 11 as amended. 
DMA transfer between the DMA controller and the device comprising the buffer or a state machine engine comprising the buffer and a finite state machine lattice (i.e., the DMA transfer in independent claims 30 and 35 is directed to transmission to and from the recited device, while Fiacco is directed to DMA operations of reading out values 201 from an array 200 in a RAM 104 internal to a device, namely the error detect time-out value engine 100).” ; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant’s arguments appear to be focused on the buffer location as contained in the device and therefore whether or not the DMA operations are internal to the device or between the device and an external component. The examiner has defined the device in the current action as comprising the components cited above relative to figure nine of Brown which includes the claimed state machine lattice and instruction buffer. Fiacco, was cited for teaching the claimed DMA operation between the timer array 200 which is a part of the RAM 104 and the state machine102. RAM 104 is separate element from the state machine 102. The examiner interprets the separateness of the RAM and the state machine as meaning that the DMA operations are between the state machine and an external device thus teaching this portion of claims 30 and 35 as amended. 
Applicant’s arguments on pages 17-18 with regard to the independent claim(s) 21 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “the output buffer is configured to transmit the data as part of a direct memory access (DMA) transfer from the device, not internally from one of the state vector memory buffer 144, the state vector intermediate input buffer 146, or the state vector intermediate output buffer 148” ; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant’s arguments appear to be focused on the buffer location as contained in the device and therefore whether or not the DMA operations are internal to the device or between the device and an external 
Applicant’s arguments on page 18 that the dependent claims are allowable since they depend from allowable independent claims are moot since the independent claims stand rejected.
The examiner would additionally like to point out with regard to all of the arguments noted above about transfers to/from the device, that making integral and making separable are not patentably distinct features of an invention per - • Making integral - In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958) and • Making separable - In re Dulberg, 289 F.2d 522, 523, 129 USPq.348. 349 (CCPA 1961).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. – Kato et al. (US20090259789) at paragraph 232 teaches DMA operations external to a device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181